                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                Plaintiff,      Case No. 18-cr-04666-AJB

                    vs.

 Loreto Andres Loaiza-Lee,                      JUDGMENT AND ORDER OF
                                                DISMISSAL OF INFORMATION,
                             Defendant.         EXONERATE BOND AND
                                                RELEASE OF PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appearing,


              IT IS SO ORDERED that the Information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated: 9/25/2019
                                             Hon. Jill L. Burkhardt
                                             United States Magistrate Judge
